Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The applicant’s most recent response, filed on 2/16/2021, has been entered into the record. The present Office action is made with all the suggested amendments being fully considered; the pending claims are 1-20 and 22.

Drawings
The drawings submitted on 5/10/2019 have been accepted by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Justin Brask on 3/10/2021.

The application has been amended with regard to claims 16 and 22: 

In Claim 16, the third limitation:
located near the first side of the substrate and a proximal portion of the fin located near a second side of the substrate, wherein the first and the second sides of the substrate are opposite each other”

Claim 22 is canceled.	

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including the semiconductor fin having a first portion located near the first side of the substrate and a second portion located near a second side of the substrate; and a gate at least partially surrounding the first portion of the semiconductor fin, the gate having a T-shaped cross-section with a wider portion and a narrower portion, the wider portion of the gate being located nearer an end of the first portion of the semiconductor fin than the narrower portion.

Regarding Claim 9, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor all the claimed limitations, including forming a spacer around the distal portion of the fin, the spacer extending out from the fin a second distance, wherein the second distance is less than the first distance; and removing a second portion of the second side of the wafer and a portion of the gate, wherein the portion of the gate removed is defined by the spacer.

Regarding Claim 16, although the prior art references cited in previous office actions show substantial features of the claimed invention, a search of the prior art neither teaches nor reasonably suggests all the claimed limitations, including the semiconductor region forming a fin with a distal portion of the fin located near the first side of the substrate and a proximal portion of the fin located near a second side of the substrate, wherein the first and the second sides of the substrate are opposite each other; and an electrically conductive material at least partially surrounding the distal portion of the fin, the electrically conductive material having a T-shaped cross-section with a wider portion and a narrower portion, the wider portion of the electrically conductive material being located nearer an end of the distal portion of the fin than the narrower portion.

All other pending claims are dependent on the claims above and are allowable at least based on that dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A JOHNSON whose telephone number is (571)272-9475.  The examiner can normally be reached on normally working Monday-Friday between 9 am and 6 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/CHRISTOPHER A JOHNSON/            Examiner, Art Unit 2899